05/19/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0504


                                      DA 20-0504
                                   _________________

CRAZY CARLS, INC., d/b/a AUTO RESOURCE,

             Plaintiff and Appellee,

      v.                                                            ORDER

SANDRA JORGENSEN,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Sandra Jorgensen, to all counsel of
record, and to the Honorable Randal I. Spaulding, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    May 19 2021